DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-18, in the reply filed on 10 May 2022 is acknowledged.  The traversal is on the ground(s) that there is unity of invention.  This is not found persuasive because it does not address the independence or distinctness of the inventions or all sources of burden imposed by the inventions. A serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search. Arguments of convenience or coextensiveness are insufficient showing to demonstrate that there is no undue burden. In addition the groups of claims lack unity of invention because they do not contribute over the prior art, as further discussed in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 May 2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOLD-RELEASE METHOD FOR MOLDED ARTICLE.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “[t]he mold-release method for a molded article from a mold according to claim 1” and then recites substantially duplicated claim language with steps of: “(1b) attaching an adhesive sheet having an adhesive force of 3 N/20 mm or more onto…” and (2b) relatively moving the adhesive sheet and…” However it is unclear if these limitations are alternatives to (1a), (2a), and base material of claim 1 or in addition to the claim limitations. Is the dependency on claim necessary? Clarification is required.
Claims 10-15 are rejected for their dependence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Takakuwa (JP 2001-42104 A, citations based on FIT document submitted herewith).
Regarding claim 1, Takakuwa discloses a mold-release method for a molded article 40 from a mold 10, the molded article being formed by curing a curable material 32 supplied to a molding surface 12 of the mold, and having a first surface onto which a patterned shape 14 of the molding surface is transferred and a second surface on a back side opposite to the first surface (FIG. 4A-D; p. 5+), the method comprising: 
(la) attaching a base material 34 onto the entire second surface of the molded article 40 (FIG. 4B-C; p. 5+) ; and 
(2a) relatively moving the base material and the mold in a direction in which the base material 34 and the mold 10 are separated from each other, and thereby releasing the molded article 40 from the mold (FIG. 4D; p. 8+).
Regarding claim 2, Takakuwa discloses the molded article is an array 12 in which two or more optical elements 14 are arranged two-dimensionally on the first surface and the array has a substrate part 18 that joins the optical elements together (FIG. 1; abstract, p. 3+).
Regarding claim 3, Takakuwa discloses at least a planar part onto which the base material 34 is attachable is present on the second surface (FIG. 4C-D; pp. 5, 8).
Regarding claim 4, Takakuwa discloses the base material 34 is a resin sheet (pp. 7-8).
Regarding claim 6, Takakuwa discloses (3a) peeling the base material from the second surface of the molded article formed in (2a) (p. 7).
Regarding claim 8, Takakuwa discloses wafer-level lenses (title/abstract; FIG. 1).
Regarding claim 16, Takakuwa discloses the curable material 32 is a curable epoxy resin composition (p. 6).
Regarding claim 17, Takakuwa discloses the material constituting the mold is at least one selected from the group consisting of resins, metals, or glass (p. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa (JP 2001-42104 A, citations based on FIT document submitted herewith) in view of Kawaguchi et al. (JP 2008-162191 A).
Takakuwa does not appear to expressly disclose the resin sheet has an adhesive layer on one surface.
However, Kawaguchi discloses a similar method of forming a microlens array (title/abstract, pp. 4+, 11+; FIG. 2-3) in which the base material 12 is provided with an adhesive layer (p. 12).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Takakuwa to include the adhesive of Kawaguchi, because such an adhesive would ensure good bonding during the releasing step as is known in the art.

Claim 9-13, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa (JP 2001-42104 A, citations based on FIT document submitted herewith) in view of Kawaguchi et al. (JP 2008-162191 A) and Kuroda et al. (US 2004/0218883 A1).
Regarding claim 9, Takakuwa does not appear to expressly disclose that the base material is an adhesive sheet with an adhesive force of greater than 3 N/20 mm.
However, Kawaguchi discloses a similar method of forming a microlens array (title/abstract, pp. 4+, 11+; FIG. 2-3) in which the base material 12 is provided with an adhesive layer (p. 12).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Takakuwa to include the adhesive of Kawaguchi, because such an adhesive would ensure good bonding during the releasing step as is known in the art.
Further, Kuroda discloses an adhesive for applying a tape to an optical array (title/abstract) the adhesive has an adhesive strength of 3.0 to 10.0 N/20 mm (¶¶ 17, 42), which overlaps the claimed range (MPEP § 2144.05).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Takakuwa to include the adhesive of Kuroda, because such an adhesive is known in the art and would provide adequate but not excessive bonding (Kuroda ¶ 42).
Regarding claim 10, Takakuwa discloses the molded article is an array 12 in which two or more optical elements 14 are arranged two-dimensionally on the first surface and the array has a substrate part 18 that joins the optical elements together (FIG. 1; abstract, p. 3+).
Regarding claim 11, Takakuwa discloses at least a planar part onto which the base material 34 is attachable is present on the second surface (FIG. 4C-D; pp. 5, 8).
Regarding claim 12, Takakuwa discloses the base material 34 is a resin sheet (pp. 7-8). Kawaguchi discloses the base material 12 is provided with an adhesive layer (p. 12).
Regarding claim 13, Takakuwa discloses (3a) peeling the base material from the second surface of the molded article formed in (2a) (p. 7).
Regarding claim 15, Takakuwa discloses wafer-level lenses (title/abstract; FIG. 1).
 
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa (JP 2001-42104 A, citations based on FIT document submitted herewith) as applied to claim 1 above, further in view of Fujikawa et al. (WO 2016/021577 A1).
Regarding claim 7, Takakuwa does not appear to expressly disclose dicing.
However, Fujikawa discloses similar method of forming optical arrays (FIG. 5-6; title/abstract) in which the arrays are separated into individual optical elements by dicing (FIG. 6; p. 10).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Takakuwa to include the dicing of Fujikawa, in order to form multiple individual optical elements from an single array with a process known in the art. 
Regarding claim 18, Fujikawa suggests treating a part of a patterned region of the molding surface of the mold with a mold-release agent (pp. 10, 12).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa (JP 2001-42104 A, citations based on FIT document submitted herewith) in view of Kawaguchi et al. (JP 2008-162191 A) and Kuroda et al. (US 2004/0218883 A1) as applied to claim 9 above, further in view of Fujikawa et al. (WO 2016/021577 A1).
Takakuwa does not appear to expressly disclose dicing.
However, Fujikawa discloses similar method of forming optical arrays (FIG. 5-6; title/abstract) in which the arrays are separated into individual optical elements by dicing (FIG. 6; p. 10).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Takakuwa to include the dicing of Fujikawa, in order to form multiple individual optical elements from an single array with a process known in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamanaka, Takeshi  et al.
US 20030124346 A1
Yotsuya, Shinichi  et al.
US 20020021386 A1
Takaya; Minoru et al.
US 6808642 B2
FUJIKAWA TAKESHI et al.
KR 20170072266 A
FUJIKAWA, TAKESHI et al.
WO 2017029996 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742